Interim Decision #1416

MA

of GAROL9.-CASTILLO

In DEPORTATION Proceedings
A-33710425

Decided by Board October 0,1964
The mere making of a misrepresentation by an alien to a United States consular
officer abroad in obtaining a visa for entry into this country is an important
element for consideration in any subsequent application for adjustment of
status under section 245, Immigration and Nationality Act, as amended. (See
also, Matter of Garcia-Castitio, Int. Dec. No. 1335.)

OReson:
Order: Act of 1952—Section 241(a) (2) [8
remained longer.

1252(a) (2)1—Visitor.

Respondent asks that the Board reconsider its decision denying his
application for adjustment of status to that of a permanent resident
under section 245 of the Act (8 U.S.C. 1255 (Supp. IV) ) ; in the event
the Board affirms its denial, counsel requests that the case be certified
to the Attorney General for review.
Respondent, 24-year-old single male, a native and citizen of Peru,
applied in Peru for a visitor's visa, to the United States. He presented
to the United States consul a letter from his employer stating he had
quit his job because the pay was poor and he was planning to go to
the -United States; the consul refused to issue a visitor's visa. Through
the services of a travel agent, the respondent obtained a. letter from a
doctor indicating that the respondent was going to the United States
for rest and treatment. In fact, the respondent was not a patient of
the doctor, was not ill, and was without intention of seeking treatment in the United States. On the strength of the letter, the respondent obtained a temporary visitor's visa although he then intended to
remain in the United States permanently through adjustment of his
status under section 215 of the Act as had some of his friends. Believing the adjustment was a simple matter -which would take a little
time, he anticipated obtaining work shortly after his entry.
Respondent was admitted to the United States on June 13, 1963
as a visitor and was authorized to remain to July 15, 1963. Shortly
790

Interim Decision #1416
after arrival he began to work a day a week; he then learned that
it was unlawful for him to work in the United States. On September
16, 1963, he submitted his application for adjustment of status under
section 245; on September 22, 1963, he obtained full-time employment; on October 2, 1963, he was interviewed in connection with his
application for adjustment of status and denied that he was working;
on November 15, 1963, he voluntarily informed the Service that he
had not told the truth about employment; on November 26, 1963,
respondent's application for adjustment of status was denied by the
District Director (the reason for the refusal is not shown in the file)
and respondent was given until December 26, 1963 to depart voluntarily; the respondent remained upon the advice of his attorney in
order to obtain an adjudication of the application for adjustment
of status by a special inquiry officer.
On January 29, 1964 an order to show cause was issued charging
the respondent with being deportable upon the ground stated above;
in the following month a deportation hearing was held. The special
inquiry officer granted the application for adjustment of status.
To the special inquiry officer, it appeared that Matte?. of Barrios,

Int. Dec. No. 1264, implied that the bona fides of a visitor from a,
nonquota country was not a material matter; therefore, and because
thA respondent had testified with candor, and because it appeared

he would make a desirable resident the special inquiry officer
granted the application.
The trial attorney took an appeal from this grant on the ground
that it would encourage evasion of consular functions and disregard
for the immigration laws; the trial attorney further pointed out that
the respondent had taken unauthorized employment, that he had
falsely testified before an immigration officer, that he had no close

family ties in the United States, and that his mother, brothers and
sisters were in Peru. The Board sustained the appeal of the trial
attorney and ordered the application for adjustment of status denied
as a matter of discretion, stating that respondent had flagrantly disregarded lawful visa procedures, and that he had not been a bona, fide
nonimmigrant. Counsel filed the present motion; in support of it we
have considered his letter of July 13, 1964 addressed to the Attorney
General and in opposition we have considered the brief dated August
31, 1964 from the trial attorney.
Counsel is of the belief that the Board's action is inconsistent with
Matter of Martinez-Lopez, Int. Dee. No. 1312. Martinez-Lopez concerned a native and citizen of Mexico who in applying for an immigrant visa, and to satisfy the request of the counsel that he furnish
an offer of employment, supplied a letter which he knew did not
represent an actual offer of employment; the Service sought to deport
791

Interim Decision 41416
him as one who had procured. his visa by fraud or wilful misrepresentation. To sustain this charge, the Service had to establish that the
fraud or misrepresentation was a "material one" : one concealing a
ground of inadmissibility or cutting off a relevant line of inquiry
which might have resulted in a proper determination that the alien
was inadmissible. The only possible ground of inadmissibility suggested, was the likelihood that the alien might become a public charge.
The Attorney General held that the evidence in the deportation proceeding established that the alien would not have been inadmissible
as a person likely to become a public charge and that there was nothing
in the regulations of the Department of State which would have prevented the issuance of an immigrant visa to the respondent.
Counsel's point is that the respondent here made a representation
which in its character is essentially like the one made by MartinezLopez: both misrepresentations were made to obtain permanent residence in the United States, both were made because the aliens would
otherwise have been denied visas upon an "improper determination
that they were likely to become public charges." The distinction we
see is that in Martinez-Lopez the making of the misrepresentation was
not important; what the misrepresentation concealed was important
in the instant case the mere making of the misrepresentation is important. Surely, when an alien applies for discretionary relief, the
fact that he lied before a United States official ought to be an important
element for consideration. And it might be one which weighed in
light of the means used, the purpose sought to be achieved, and the
advantage gained, could well determine the outcome of the case. ,
Counsel contends that American consular officers have instituted
unreasonable requirements (in violation of the State Department's
own regulations) as to the establishment by an alien of the fact that
he will not become a public charge, and that the impossibility of
meeting these demands together with the fact that the alien cannot
appeal from the denial of his visa, creates a frustration which drives
aliens to make misrepresentations in order to get their visas. It is
inappropriate for us to comment on this matter : it is one for the
attention of the Department of State.
Counsel suggests that many aliens obtain adjustment of status by
lying about the bona fides of their intentions to come to the United
States as visitors. Obviously, this charge is a matter of surmise on
the part of counsel. The procedure used in considering an application
for adjustment of status permits examination and cross-examination
of the alien under oath and requires a check of consular sources abroad.
The procedure is not an infallible one, however, it is the best that can
be devised to determine the truthfulness of an applicant's contentions.
792

Interim Decision #1416
Counsel contends that to deny respondent's application for adjustment on the ground that he intended to seek permanent residence
when he entered, would be to read into section 215 a restriction which
was removed when Congress eliminated the requirement that only
aliens admitted as bona fide nonimmigrants were to be granted relief.
The short answer is that we did not find respondent statutorily ineligible for relief, and that Congress did not eliminate the discretionary
aspect of the relief. After careful consideration of the record we
find the motion must be denied.
Counsel has requested that the Board certify this case to the Attorney General for review if a decision unfavorable to the alien is reached.
We do not believe that the case presents an issue which requires
certification to the Attorney General.

ORDER: It is ordered that the motion for reconsideration be and
the same is hereby denied.

793

